104 S.E.2d 857 (1958)
248 N.C. 719
Earl TOPPING
v.
HYDE COUNTY BOARD OF EDUCATION, consisting of Gratz Spencer, Chalrman, Walter Lee Gibbs and Crawford Cahoon, Members, and Tommie Gaylord, Secretary of the Said Board and Superintendent of Public Instruction of Hyde County.
No. 29.
Supreme Court of North Carolina.
September 17, 1958.
*858 LeRoy Scott, Washington, for plaintiff, appellant.
O. L. Williams, Swan Quarter, for defendants, appellees.
PER CURIAM.
During the argument before us counsel for plaintiff and defendants admitted that pending the appeal the defendants have already entered into the contract, which the plaintiff seeks to enjoin. Since the contract has been made, a court cannot restrain the making of it. The question whether Judge Paul should have enjoined the making of the contract is now academic. Therefore, in accord with many decisions of this Court, the appeal will be dismissed. Efird v. Board of Com'rs of Forsyth, 217 N.C. 691, 9 S.E.2d 466; Austin v. Dare County, 240 N.C. 662, 83 S.E.2d 702; Medlin v. Curran, 243 N.C. 691, 91 S.E.2d 713; Walker v. Moss, 246 N.C. 196, 97 S.E.2d 836; Archer v. Cline, 246 N.C. 545, 98 S.E.2d 889.
Appeal dismissed.